Case 1:20-cv-05286-WFK-PK Document 1 Filed 11/02/20 Page 1 of 12 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
ROGELIO PORTILLO,                            ECF CASE

              Plaintiff,
                                             No.:
       v.
                                             COMPLAINT
UNDERHILL FOOD CORP, SAM
ALBARATHI AND ALI ALASHMALI,                 JURY TRIAL DEMANDED
Jointly and Severally,

              Defendants.


                                 NATURE OF THE ACTION

       1.     Plaintiff Rogelio Portillo worked for Defendants Underhill Food Corp.

(“Underhill Food”) and Sam Albarathi and Ali Alashmali (“Defendants”) at their deli.

       2.     Plaintiff Portillo asserts the following claims against Defendants: unpaid

minimum wage and overtime under the Fair Labor Standards Act and New York Labor Law;

failure to provide the Notice and Acknowledgment of Payrate under the Labor Law; and failure

to provide the written wage statement under the Labor Law.

                                 JURISDICTION & VENUE

       3.     This Court has subject matter jurisdiction over this matter under 28 U.S.C. §§

1331 1337 and 1343, supplemental jurisdiction over the Labor Law claims under 28 U.S.C. §

1367, and jurisdiction over the FLSA claims under 29 U.S.C. § 216(b).

       4.     Venue is proper in this District under 28 U.S.C. § 1391(b)(2).

       5.     This Court is empowered to issue a declaratory judgment under 28 U.S.C. §§

2201 and 2202.
Case 1:20-cv-05286-WFK-PK Document 1 Filed 11/02/20 Page 2 of 12 PageID #: 2




                                          THE PARTIES

       6.      Plaintiff Portillo was, at all relevant times, an adult individual, residing in

Brooklyn, New York.

       7.      Upon information and belief, Underhill Food is a New York Domestic Limited

Liability Company that is organized under New York law and authorized to do business in the

State of New York. Its principal place of business is at 119 Underhill Avenue, Brooklyn, New

York 11238.

       8.      Upon information and belief, Sam Albarathi is a resident of the State of New

York and is the owner of Underhill Food.

       9.      Upon information and belief, Ali Alashmali is a resident of the State of New York

and is the owner of Underhill Food.

       10.     Upon information and belief, Underhill Food is an enterprise engaged in

commerce or in the production of goods for commerce. Underhill Food is engaged in commerce

or in the production of goods for commerce, because, inter alia, it has employees that handle

goods and materials that have been produced for and moved in commerce, and, upon information

and belief, its annual gross volume of business is at least $500,000.00. These goods and services

include computers, produce and cleaning supplies.

                                   STATEMENT OF FACTS

       11.     Underhill Food is a deli located at 119 Underhill Avenue, Brooklyn, New York.

       12.     Underhill Food, upon information and belief, employs less than 11 employees.

       13.     Sam Albarathi and Ali Alashmali had the authority to hire and fire Plaintiff

Portillo and to set his employment terms and conditions, including his pay, frequency of being

paid, his duties and his work schedule.




                                               -2-
Case 1:20-cv-05286-WFK-PK Document 1 Filed 11/02/20 Page 3 of 12 PageID #: 3




       14.     Sam Albarathi and Ali Alashmali were regularly at the deli and told Plaintiff

Portillo what to do and how to do it.

       15.     Defendants employed Plaintiff Portillo from 2014 to June 28, 2020.

       16.     Plaintiff Portillo’s primary duties were as a line cook, busser and cleaner.

       17.     Plaintiff Portillo worked a minimum of 12 hours each day, 7 days a week, totaling

84 hours.

       18.     Plaintiff Portillo would sometimes work 14 hour shifts.

       19.     Defendants did not track the hours Plaintiff Portillo worked.

       20.     Defendants did not require Plaintiff Portillo clock in and clock out when he

started and stopped working.

       21.     Defendants, upon information and belief, have no records of the hours Plaintiff

Portillo worked.

       22.     Defendants paid Plaintiff Portillo $450 per week in 2014 and his weekly pay rate

was then increased to $550 in 2015 and remained at that rate until he was fired.

       23.     Defendants paid Plaintiff Portillo his weekly rate regardless of the total hours he

worked per week.

       24.     Defendants did not pay Plaintiff Portillo overtime premium pay for the hours he

worked above 40 in a week.

       25.     Plaintiff Portillo’s effective hourly rate is below the statutory minimum for every

year he worked for Defendants:




                                                -3-
Case 1:20-cv-05286-WFK-PK Document 1 Filed 11/02/20 Page 4 of 12 PageID #: 4




                  Total Weekly          Hours                 Effectively           Federal   New York
                  Compensation          Worked Per            Hourly Rate           Minimum   Minimum
                                        Week1                                       Wage      Wage

2014              $450.00               84                    $5.352                $7.25     $8.00
2015              $550.00               84                    $6.553                $7.25     $8.75
2016              $550.00               84                    $6.55                 $7.25     $9.00
2017              $550.00               84                    $6.55                 $7.25     $10.50
2018              $550.00               84                    $6.55                 $7.25     $12.00
2019              $550.00               84                    $6.55                 $7.25     $13.50
2020              $550.00               84                    $6.55                 $7.25     $15.00

        26.      In addition to paying him below the statutory minimum wage, Defendants failed

to pay Plaintiff Portillo anything for May and June 2020.

        27.      Defendants never provided Plaintiff Portillo the Notice and Acknowledgment of

Payrate and Payday under N.Y. Lab. Law § 195.1(a) within 10 business days of his first

employment date.

        28.      Defendants paid Plaintiff Portillo in cash.

        29.      When Defendants paid Plaintiff Portillo in cash, they did not give him any written

statement that specified, inter alia, his pay rate, the pay period, the hours he worked during that

pay period and any deductions.

        30.      Defendants did not have a poster at their place of work advising their employees

of their right to the minimum wage and overtime pay.

        31.      Plaintiff Portillo, through his counsel, consents to filing this action.




1
  These hours are based on Plaintiff Portillo working his minimum 12 hour shifts.
2
  $450.00/84 hours = $5.35
3
  $550.00/84 hours = $6.55


                                                        -4-
Case 1:20-cv-05286-WFK-PK Document 1 Filed 11/02/20 Page 5 of 12 PageID #: 5




                               FIRST CAUSE OF ACTION
                       UNPAID MINIMUM WAGES UNDER THE FLSA

       32.      Plaintiff Portillo repeats every preceding allegation as if set forth fully herein.

       33.      Defendants have been and continue to be, employers engaged in interstate

commerce and/or the production of goods for commerce, within the meaning of the FLSA, 29

U.S.C. §§ 206(a) and 207(a).

       34.      Defendants employed Plaintiff Portillo within the meaning of the FLSA.

       35.      As an employer within the meaning of the FLSA, Defendants Sam Albarathi and

Ali Alashmali are individually liable.

       36.      Defendants knowingly failed to pay Plaintiff Portillo the minimum wage.

       37.      Defendants were required to pay Plaintiff Portillo the minimum wage rate for all

hours worked.

       38.      Because Defendants’ FLSA violations were willful, a three-year statute of

limitations applies under 29 U.S.C. § 255.

       39.      As a result of Defendants’ FLSA violations, Plaintiff Portillo has suffered

damages by being denied minimum wages in accordance with the FLSA in amounts to be

determined at trial, and is entitled to recovery of such amounts, liquidated damages, prejudgment

interest, attorneys’ fees, costs, and other compensations under 29 U.S.C. § 216(b), and such other

legal and equitable relief as this Court deems just and proper.




                                                  -5-
Case 1:20-cv-05286-WFK-PK Document 1 Filed 11/02/20 Page 6 of 12 PageID #: 6




                          SECOND CAUSE OF ACTION
             UNPAID MINIMUM WAGE UNDER THE NEW YORK LABOR LAW

       40.     Plaintiff Portillo repeats every preceding allegation as if set forth fully herein.

       41.     Defendants are “employers” under N.Y. Lab. Law §§ 190, 196-d, 651(5), 652 and

supporting New York State Department of Labor Regulations and employed Plaintiff Portillo.

       42.     The wage payment provisions of Article 6 of the Labor Law and supporting New

York State Department of Labor Regulations apply to Defendants and protect Plaintiff Portillo.

       43.     Under the Labor Law and supporting New York State Department of Labor

Regulations, Defendants were required to pay Plaintiff Portillo the statutory minimum wage.

       44.     As an employer within the meaning of the Labor Law, Michael Salvatore is

individually liable.

       45.     Upon information and belief, Defendants failed to post, in a conspicuous place

upon its premises a notice issued by the New York State Department of Labor summarizing

minimum wage provisions, violating the Labor Law and supporting New York State Department

of Labor Regulations, 12 N.Y.C.R.R. §§ 137-2.3, et seq.

       46.     Defendants have willfully violated the Labor Law by knowingly and intentionally

failing to pay Plaintiff Portillo the minimum wage.

       47.     Due to Defendants’ Labor Law violations, Plaintiff Portillo is entitled to recover

from them his unpaid wages, liquidated damages, reasonable attorneys’ fees, costs, and pre and

post-judgment interest.




                                                 -6-
Case 1:20-cv-05286-WFK-PK Document 1 Filed 11/02/20 Page 7 of 12 PageID #: 7




                               THIRD CAUSE OF ACTION
                      FAILURE TO PAY OVERTIME UNDER THE FLSA

       48.      Plaintiff Portillo repeats every preceding allegation as if set forth fully herein.

       49.      Defendants were required to pay Plaintiff Portillo no less than 1.5 times the

regular rate at which he was employed for all hours worked in excess of 40 hours in a workweek

under the overtime wage provisions set forth in the FLSA, 29 U.S.C. §§ 201, et seq., including

29 U.S.C. §§ 207(a)(1) and 215(a).

       50.      At all relevant times, Defendants had a policy and practice of refusing to pay

Plaintiff Portillo the proper overtime compensation for his hours worked in excess of 40 hours

per workweek.

       51.      Defendants were aware or should have been aware that the practices described in

this Complaint were unlawful, making its violations willful or reckless.

       52.      Defendants have not made a good faith effort to comply with the FLSA with

respect to Plaintiff Portillo’s compensation.

       53.      Defendants have failed to make, keep and preserve records with respect to their

employees sufficient to determine the wages, hours, and other conditions and practices of

employment, violating the FLSA, 29 U.S.C. §§ 201, 207(a)(1) and 215(a).




                                                  -7-
Case 1:20-cv-05286-WFK-PK Document 1 Filed 11/02/20 Page 8 of 12 PageID #: 8




                            FOURTH CAUSE OF ACTION
                 FAILURE TO PAY OVERTIME UNDER THE LABOR LAW

          54.   Plaintiff Portillo repeats every preceding allegation as if set forth fully herein.

          55.   Under the Labor Law and supporting New York State Department of Labor

Regulations, Defendants were required to pay Plaintiff Portillo 1.5 times his regular rate of pay

for all hours he worked in excess of 40 per workweek.

          56.   Defendants failed to pay Plaintiff Portillo the overtime wages to which he was

entitled, violating N.Y. Lab Law § 650 and Part 142 § 142-2.2 of Title 12 of the Official

Compilation of Codes, Rules and Regulations promulgated by the Commissioner of Labor

pursuant to the Minimum Wage Act.

          57.   Defendants willfully violated the Labor Law by knowingly and intentionally

failing to pay Plaintiff Portillo overtime.

          58.   Due to Defendants’ Labor Law violations, Plaintiff Portillo is entitled to recover

from Defendants his unpaid wages, liquidated damages, reasonable attorneys’ fees, costs, pre and

post-judgment interest, and such other legal and equitable relief as this Court deems just and

proper.




                                                  -8-
Case 1:20-cv-05286-WFK-PK Document 1 Filed 11/02/20 Page 9 of 12 PageID #: 9




                            FIFTH CAUSE OF ACTION
               FAILURE TO PROVIDE THE N.Y. LAB. LAW § 195.1 NOTICE

       59.     Plaintiff Portillo repeats every preceding allegation as if set forth fully herein.

       60.     Defendants willfully failed to supply Plaintiff Portillo with the required Notice

and Acknowledgment of Pay Rate and Payday under N.Y. Lab. Law § 195.1(a) within 10

business days of his first employment date.

       61.     Due to Defendants’ violations of N.Y. Lab. Law § 195.1, Plaintiff Portillo is

entitled to recover $50.00 for each workday that the violations occurred or continue to occur, or a

maximum of $5,000.00, reasonable attorneys’ fees, costs, injunctive and declaratory relief. N.Y.

Lab. Law § 198(1)-b (2016).




                                                 -9-
Case 1:20-cv-05286-WFK-PK Document 1 Filed 11/02/20 Page 10 of 12 PageID #: 10




                          SIXTH CAUSE OF ACTION
        FAILURE TO PROVIDE THE N.Y. LAB. LAW § 195.3 WAGE STATEMENT

       62.     Plaintiff Portillo repeats every preceding allegation as if set forth fully herein.

       63.     Defendants willfully failed to supply Plaintiff Portillo with an accurate wage

statement with each payment of wages, violating N.Y. Lab Law § 195.3.

       64.     Due to their violations of N.Y. Lab Law § 195.3, Plaintiff Portillo is entitled to

recover from Defendants $250.00 for each work day that the violations occurred or continue to

occur, or a total of $5,000.00, reasonable attorneys’ fees, costs, injunctive and declaratory relief.

N.Y. Lab Law § 198(1)-d (2016).




                                                 -10-
Case 1:20-cv-05286-WFK-PK Document 1 Filed 11/02/20 Page 11 of 12 PageID #: 11




                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Portillo respectfully requests this Court grant the following

relief:

                a.     A declaratory judgment that the practices complained of herein are

unlawful under the FLSA and the Labor Law;

                b.     An injunction against Defendants and their officers, agents, successors,

employees, representatives and any and all persons acting in concert with them, as provided by

law, from engaging in each of the unlawful practices, policies and patterns set forth herein;

                c.     An award for unpaid minimum wages under the Labor Law and the FLSA;

                d.     An award for failing to provide the Notice and Acknowledgment of Pay

Rate and Payday under N.Y. Lab. Law § 195.1;

                e.     An award for failing to provide the required wage statement under N.Y.

Lab. Law § 195.3;

                f.     An award of liquidated damages as a result of Defendants’ Labor Law

violations;

                g.     An award of liquidated damages as a result of Defendants’ willful FLSA

violations;

                a.     Defendants being jointly and severally liable;

                b.     Equitably tolling the statute of limitations under the FLSA;

                c.     An award of pre-judgment and post-judgment interest;

                d.     An award of costs and expenses of this action together with reasonable

attorneys’ and expert fees; and

                e.     Such other and further relief as this Court deems just and proper.




                                                -11-
Case 1:20-cv-05286-WFK-PK Document 1 Filed 11/02/20 Page 12 of 12 PageID #: 12




                               DEMAND FOR TRIAL BY JURY

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff Portillo demands a trial by jury on all

questions of fact the Complaint raises.

Dated: New York, New York
       November 2, 2020

                                      LIPSKY LOWE LLP



                                      s/ Douglas B. Lipsky
                                      Douglas B. Lipsky
                                      420 Lexington Avenue, Suite 1830
                                      New York, New York 10170-1830
                                      Tel: 212.392.4772
                                      Fax: 212.444.1030
                                      doug@lipskylowe.com




                                              -12-
